 
 
I 
108th CONGRESS
2d Session
H. R. 5349 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Terry introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide certain enhancements to the Montgomery GI Bill Program for certain individuals who serve as members of the Armed Forces after the September 11, 2001, terrorist attacks, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the G.I. Bill Enhancement Act of 2004. 
2.Exemption from payment of individual contributions under montgomery GI bill of individuals who serve as active duty members of the Armed Forces under Executive Order 13235 
(a)Active duty programNotwithstanding section 3011(b) of title 38, United States Code, no reduction in basic pay otherwise required by such section shall be made in the case of a covered member of the Armed Forces. 
(b)Selected reserve programNotwithstanding section 3012(c) of such title, no reduction in basic pay otherwise required by such section shall be made in the case of a covered member of the Armed Forces. 
(c)Termination of on-going reductions in basic payIn the case of a covered member of the Armed Forces who first became a member of the Armed Forces or first entered on active duty as a member of the Armed Forces before the date of the enactment of this Act and whose basic pay would, but for subsection (a) or (b) of this section, be subject to reduction under section 3011(b) or 3012(c) of such title for any month beginning on or after that date, the reduction of basic pay of such covered member of the Armed Forces under such section 3011(b) or 3012(c), as applicable, shall cease commencing with the first month beginning on or after that date. 
(d)Refund of contributions 
(1)In the case of any covered member of the Armed Forces whose basic pay was reduced under section 3011(b) or 3012(c) of such title for any month beginning before the date of the enactment of this Act, the Secretary concerned shall pay to such covered member of the Armed Forces an amount equal to the aggregate amount of reductions of basic pay of such member of the Armed Forces under such section 3011(b) or 3012(c), as applicable, as of that date. 
(2)Any amount paid to a covered member of the Armed Forces under paragraph (1) shall not be included in gross income under the Internal Revenue Code of 1986. 
(3)Amounts for payments under paragraph (1) shall be derived from amounts appropriated or otherwise made available to the Secretary concerned for military personnel in chapter 1 of title I of the Emergency Supplemental Appropriations Act for Defense and for the Reconstruction of Iraq and Afghanistan, 2004 (Public Law 108–106; 117 Stat. 1209). 
(4)In this subsection, the term Secretary concerned means— 
(A)the Secretary of the Army, with respect to matters concerning the Army; 
(B)the Secretary of the Navy, with respect to matters concerning the Navy or the Marine Corps; 
(C)the Secretary of the Air Force, with respect to matters concerning the Air Force; and 
(D)the Secretary of Homeland Security, with respect to matters concerning the Coast Guard. 
(e)Covered member of the Armed Forces definedIn this section, the term covered member of the Armed Forces means any individual who serves on active duty as a member of the Armed Forces during the period— 
(1)beginning on November 16, 2001, the date of Executive Order 13235, relating to National Emergency Construction Authority; and 
(2)ending on the termination date of the Executive order referred to in paragraph (1). 
3.Opportunity for individuals who serve as active duty members of the Armed Forces under Executive Order 13235 to withdraw election not to enroll in montgomery GI billSection 3018 of title 38, United States Code, is amended— 
(1)by redesignating subsections (c) and (d) as subsection (d) and (e), respectively; 
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c) 
(1)Notwithstanding any other provision of this chapter, during the one-year period beginning on the date of the enactment of this subsection, an individual who— 
(A)serves on active duty as a member of the Armed Forces during the period beginning on November 16, 2001, and ending on the termination date of Executive Order 13235, relating to National Emergency Construction Authority; and 
(B)has served continuously on active duty without a break in service following the date the individual first becomes a member or first enters on active duty as a member of the Armed Forces,shall have the opportunity, on such form as the Secretary of Defense shall prescribe, to withdraw an election under section 3011(c)(1) or 3012(d)(1) of this title not to receive education assistance under this chapter. 
(2)An individual described paragraph (1) who made an election under section 3011(c)(1) or 3012(d)(1) of this title and who— 
(A)while serving on active duty during the one-year period beginning on the date of the enactment of this subsection makes a withdrawal of such election; 
(B)continues to serve the period of service which such individual was obligated to serve; 
(C)serves the obligated period of service described in subparagraph (B) or before completing such obligated period of service is described by subsection (b)(3)(B); and 
(D)meets the requirements set forth in paragraphs (4) and (5) of subsection (b),is entitled to basic educational assistance under this chapter.; and 
(3)in subsection (e), as so redesignated, by inserting or (c)(2)(A) after (b)(1). 
 
